Title: To Alexander Hamilton from Thomas Parker, 30 October 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir
            Camp near   Harpers ferry 30th. Oct 1799 
          
          I neglected in the Inclosed to mention to you my wish that a Genl Court Martial shoud be ordered for the Trial of the Two Deserters that I mentioned to you in a former letter 
          they are still in Irons
          with the Greatest Respect I am Sir your Obdt Servt
          
            Thomas Parker
          
        